Citation Nr: 1543760	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for patellar tendonitis of the right knee with degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 and June 2015, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

During the period under review, the Veteran's right knee disability has been manifested by arthritis with non-compensable limitation of motion, with no objective evidence of instability or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's patellar tendonitis of the right knee with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5010, 5024, 5260, 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA treatment records, Social Security Administration records, and VA examination reports.

Finally, the Board notes that the actions requested in the prior remands have          been undertaken to the extent possible.  Additional VA treatment records were obtained and VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The Veteran's right knee disability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5010.  The Veteran asserts that he is entitled to a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Conditions rated under Diagnostic Codes 5010 and 5024 are to be rated as degenerative arthritis, which is rated based on the limitation of motion under        the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was afforded a VA knee examination in August 2008, at which time he reported right knee symptoms of pain, tenderness, and collapsing.  He also reported feelings of weakness, fatigue, and poor coordination in his right knee.  He reported that he experiences symptoms most days, and indicated that he has difficulty walking in excess of 30 minutes and climbing stairs, but that he was able to do all of his hobbies in spite of his knee pain.  Upon physical examination, the examiner reported mild patellar pain and crepitation.  He also reported that there was no objective evidence of lateral instability or subluxation; ligaments were noted to be normal.  Range of motion testing demonstrated extension to 0 degrees and flexion to 135 degrees.  The examiner indicated that there was objective evidence of pain with repetitive motion, and that the pain increased at the end of the motion, but noted that repetitive movements did not cause a flare-up or loss of motion after three repetitions.  The examiner noted the Veteran's statement that during flare-ups his knee flexion   was limited by 35 degrees.  X-rays of the knee revealed degenerative arthritis, and the examiner diagnosed patellar tendonitis of the right knee with degenerative arthritis.  

The Veteran was afforded a second VA knee examination in March 2010.  At that time, the Veteran described symptoms of pain, tenderness, and collapsing.  He indicated that his flare-ups were continuing, and stated that his driving was limited    to two hours and walking to ten minutes.  Upon physical examination, the Veteran reported tenderness at the anterior tendons of his right knee.  The examiner reported mild patellar pain and crepitation, but stated that there is no lateral instability or subluxation, and that the Lachman test was negative.  Range of motion testing demonstrated extension to 0 degrees and flexion to 130 degrees.   The examiner indicated that there was pain over the full motion, but that repetitive movements      did not cause a flare-up or loss of motion.  The Veteran also reported that during flare-ups, his knee flexion is limited by 40 degrees.  The examiner opined that the Veteran's working capacity is diminished by his right knee problem, and that given his age and his orthopedic and vision difficulties, the Veteran is totally disabled.   
The Veteran underwent another VA examination in December 2014.  The Veteran reported experiencing increased pain since his last examination, preventing him from standing or walking for prolonged periods of time.  The Veteran also reported mild flare-ups one to two times a week.  Upon physical examination, the examiner reported slight patella tenderness and genu varum, but no ankylosis or crepitus.  The examiner reported that there was no history of recurrent subluxation, and that joint stability testing revealed no instability.  Range of motion testing demonstrated extension to 0 degrees and flexion to 110 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions.  The Veteran reported that his range of motion during flare-ups was the same as measured by this examiner.  

The Veteran was once again examined by a VA examiner in August 2015.  The Veteran reported that his right knee will give out at times, that his knee is sore in the joint and under the kneecap, and that he requires a cane.  He also reported increased soreness when ascending and descending stairs, that he cannot walk for long periods of time, and that when he has a flare-up, he needs a cane to descend stairs.  Upon physical examination, including joint stability testing, the examiner noted pain with weight bearing and crepitus, but no ankylosis, instability, or subluxation.  Range of motion testing demonstrated extension to 0 degrees and flexion to 140 degrees.  The examiner indicated there was no objective evidence of tenderness or pain following repetitive motion.  The Veteran stated that his flexion is limited to 80 degrees after repetitive use and 60 degrees during flare-ups.

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for patellar tendonitis of the right knee with degenerative arthritis is not warranted.  At no time during the course of the appeal has right knee flexion been limited to a compensable degree, nor has limitation of right knee extension been noted.  While the Veteran has reported pain and weakness, and objective evidence of pain following repetitive motion was reported by VA examiners, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. 202 (1995).  In that regard, even considering the Veteran's subjective reports of limitation of motion with repetitive use and during flare-ups, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran reported limitation of flexion equating to 105 degrees, 90 degrees and 60 degrees during flare-ups, and 80 degrees after repetitive use.  Such limitation of motion is still noncompensable under Diagnostic Codes 5260 and 5261; thus an evaluation in excess of 10 percent is not warranted on that basis.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  Although the Veteran has stated that his knee gives out, the medical evidence of record does not document objective instability or subluxation.  Therefore, a higher or separate rating under Diagnostic Code 5257 is not warranted.

Additionally, the record also does not show that the Veteran has ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, 5259, and 5262, are not for application.

The Board has considered the Veteran's statements regarding the difficulty he experiences walking, standing, ascending and descending stairs, and driving, as  well as his subjective symptoms, including pain and instability.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's   right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria adequately address his right knee disability.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his reported right knee symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Veteran has not asserted that his right knee disability has rendered him unemployable, nor does the evidence indicate such.  Rather, the Veteran explained that he could no longer work as a truck driver due to his vision problems.  While a VA examiner indicated the Veteran was totally disabled, he indicated such was due to the Veteran's age and vision problems in addition to orthopedic disabilities.  As the Veteran does not contend and the evidence does not indicate the Veteran is unemployable due solely to his right knee disability, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for patellar tendonitis of the right knee with degenerative arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


